V


                                          PD-1499-13

                     IN THE




                                           '   -•   w     en    .   c/j—-




                                                          CO        —t —»i—•

                                                          -o-       52-S31
                     Jkx ?^^£ %y T£Xft?                  f\3

RECEIVED IN
     i»y 99 9015
                     FK&M XffCTk ^ffiL&^S4fcXff         FILED IN
Abel Acosta, Clerk   7^5lL Ir^^ M,i&2ll32£     C0URT0F criminal appeals

                                                    Abel Acosta, Clerk




                              X
            JZ


                                     RE"




Wx^W 5^5fixw*«L ^^ Vie vj*»'^ ^fy^^ }^